     Case 2:18-cr-00614-JS-ARL Document 82 Filed 08/19/20 Page 1 of 1 PageID #: 270




                               FRITZ SCHELLER, P.L.
                                            ATTORNEY AT LAW
                                            200 E. ROBINSON STREET, SUITE 1150
                                                 ORLANDO, FLORIDA 32801
                                                 TELEPHONE: (407) 792-1285
                                                  FACSIMILE: (407) 649-1657
                                               _________________________________

FRITZ SCHELLER                                                                        E-MAIL: FSCHELLER@FLUSALAW.COM
                                                     August 19, 2020

     VIA ECF
     The Honorable Joanna Seybert
     United States District Court Judge
     100 Federal Plaza
     Central Islip, New York 11722

               Re: United States v. Christian Romandetti, et al, Case No.: 2:18-cr-00614-JS-GRB

     Your Honor:

            Mr. Romandetti’s and Mr. Sarro’s status conferences are set for August 20, 2020. After
     consulting with the Government, the Defendants request an adjournment of sixty days, pursuant
     to Rule 45 of the Federal Rules of Criminal Procedure. See Fed. R. Crim. P. 45(b)(1).1 The
     Government does not oppose the request.

            The request for a continuance is based on the parties’ expectation that they will resolve
     this case by plea and need additional time to complete the process. If the Court requires
     additional information concerning the plea negotiation process, the parties request that they be
     allowed to provide this information, based on its sensitive nature, under seal. Because the
     Defendants agree with the requested continuance, they are waiving their speedy trial rights.
     Thank you in advance for your consideration.

                                                           Sincerely,
                                                           s/ Fritz Scheller
                                                           Fritz Scheller
     cc:       All parties via ECF



     1
         Fed. R. Crim. P 45(b)(1) states, in pertinent part, that:

               [w]hen an act must or may be done within a specified period, the court on its own may
               extend the time, or for good cause may do so on a party's motion made:

               (A) before the originally prescribed or previously extended time expires.
